Title: Santo Domingan Refugees, [10 January] 1794
From: Madison, James
To: 




[10 January 1794]

   
   On 1 January a petition was read from a committee appointed by the Maryland Assembly to distribute $13,000 in relief, raised by private subscription in Baltimore, to some three thousand French refugees from Saint-Domingue (now Haiti), “stating that their funds are nearly exhausted, and praying the relief and aid of Congress” (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 153). On 10 January Smith (Maryland) reported from a select committee to the House and argued that such relief was legal, citing dispatches from “our executive government to the American minister at Paris, stating that they had thought themselves authorised to advance money, for the immediate support of the fugitives…. He mentioned the obligations that this country, lay under to France…. He imagined, that in this affair, the American nation had exerted a degree of generosity unparalleled in the history of any other people.”


Mr. Madison wished to relieve the sufferers, but was afraid of establishing a dangerous precedent, which might hereafter be perverted to the countenance of purposes, very different from those of charity. He acknowledged, for his own part, that he could not undertake to lay his finger on that article in the Federal constitution, which granted a right to Congress of expending, on objects of benevolence, the money of their constituents. And if once they broke the line laid down before them, for the direction of their conduct, it was impossible to say, to what lengths they might go, or to what extremities this practice might be carried. He did not agree with the member who spoke last, that nothing like the generosity of America had ever been heard of before. As one example in contradiction to this assertion, he mentioned, that when the city of Lisbon had, in 1755, been overwhelmed by an earthquake, the Parliament of England instantly voted one hundred thousand pounds, for the support of the sufferers. In doing this, they had, he believed, acted in unison with the feelings of the British nation, and such feelings did that nation the utmost honor. He likewise imagined, that the Parliament had acted agreeably to the British constitution, which allowed them an indefinite and absolute right in disposing of the money of their constituents. But as to the American Congress, the case was widely different. He was satisfied that the citizens of the United States possessed an equal degree of magnanimity, generosity and benevolence, with the people of Britain, but this house certainly did not possess an undefined authority correspondent with that of a British Parliament. He wished that some other mode could be devised for assisting the French sufferers, than by an act of Congress. He was in hopes that some other mode equally effectual, and less exceptionable, might be devised. As to what our executive government had already done, as quoted from the official dispatches, by the gentlemen who spoke last, the inference did not apply; for in that emergency, a delay would have been equivalent to a total denial. It had been said that we owed the French every sentiment of gratitude. It was true, but it was likewise true, that we owed them something else than sentiments; for we were indebted to them a very large sum of money. One of the instalments of that debt would be due in a short time, and perhaps it might be safest for Congress to advance the sums now wanted for the French refugees, in part of that debt, and leave it to the decision of the French ministry, whether they would accept of such a payment or not. He did not wish to press this expedient upon the house; but he begged leave to submit it to their consideration; and as he had not yet been able to resolve in his own mind, what line of conduct the house ought to pursue, he requested that the discussion of the question might for a short time, be deferred.



   
   Philadelphia Gazette, 14 Jan. 1794 (also reported in Gazette of the U.S., 11 Jan. 1794, and Dunlap and Claypoole’s Am. Daily Advertiser, 14 Jan. 1794).






[10 January 1794]

   
   Clark cautioned JM to “be careful of preserving consistency,” suggesting that his seventh resolution of 3 January (which provided for reimbursing American victims of maritime seizures out of increased customs duties) was no more constitutional than the proposed relief for Santo Domingan refugees.


Mr. Madison, in explanation, replied, that the two cases were widely different. The vessels of America sailed under our flag, and were under our protection, by the law of nations, which the French sufferers unquestionably were not. As to the resolution he had proposed, it was not then before the house, and hence he could not speak to it with propriety. It was very possible that the house might find it wrong, and reject it. He wished not to be misunderstood, for he was sure, that every member in that house felt the warmest sympathy with the situation of the sufferers. He would be very glad to find a proper way for their relief.



   
   Philadelphia Gazette, 14 Jan. 1794 (also reported in Gazette of the U.S., 11 Jan. 1794, and Dunlap and Claypoole’s Am. Daily Advertiser, 14 Jan. 1794).



   
   After further debate, Smith’s report was referred to a Committee of the Whole on the State of the Union, which took it up on 28 Jan. Nicholas urged a private subscription among the members; Smith replied that “himself and others who had seen the scene of distress were surprised, the gentleman did not feel as they did.” Nicholas protested against this personal attack and asserted that his opposition to federal relief was based on constitutional considerations. JM “professed scruples of the same kind. He thought that the gentleman from Maryland (Mr. S. Smith) would not have injured his cause, by a greater moderation of language, nor his credit for benevolence by not saying, that his sympathy arose chiefly from being an eye witness.” On 4 Feb. the House passed “An act providing for the relief of such of the inhabitants of Santo Domingo, resident within the United States, as may be found in want of support.” The act authorized the president to distribute from the treasury to the refugees $15,000, which was to be provisionally charged against the American debt to France. The House agreed to a Senate amendment on 10 Feb., and Washington signed the act two days later (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 173, 422, 442; Philadelphia Gazette, 31 Jan. 1794; U.S. Statutes at LargeThe Public Statutes at Large of the United
          States of America … (17 vols.; Boston, 1848–73)., 6:13).


   

